Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 Status of the claims
Claim 1 is amended.  Currently claims 1, 6-18 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hendrick (4901977).
Regarding claim 1, Hendrick, Fig. 1-3, discloses a motor-driven axial flow control valve, comprising a valve body having an inlet (12) and an opposite outlet (14) and a passage located therebetween with a substantially axial orientation relative to the inlet (12) and to the outlet (14), and a flow control part (28,34) which is arranged in the passage and which is operatively connected to a motor drive (electric rotary shaft actuation mechanism in 60 and transmission in 58) in a switch housing (60,58) bearing against the valve body, characterized in that the flow control part (28,34) is formed by two radially arranged discs (28,34) which lie on one another and which each have at least one through-opening, of which one disc is a stator disc (34) fixedly arranged in the valve body and the other disc (28) lies on the stator disc (34) in an axially rotatable manner, and the rotatable disc (28) is in engagement with an axially rotatable sleeve (18) which is arranged axially in the passage and through which flow can pass in the cavity thereof, wherein said sleeve (18) is operatively connected at its outer circumference to the motor drive (by gear teeth 26). The motor drive (electric rotary shaft actuation mechanism in 60 and transmission in 58) comprises an electric motor (electric rotary shaft actuation mechanism in 60) with a transmission (44,46, outer portion of 48) and a drive shaft (inner portion of 48 and 50) leading out (extending leftward from interior of 48) of the transmission (44,46, outer portion of 48), and a drive wheel (52) is seated on a free end (left end) of the drive shaft, said drive wheel being operatively connected to the outer circumference of the axially rotatable sleeve (18) at teeth 26. The drive wheel (52) is configured as a toothed wheel, and the axially rotatable sleeve (18) has a toothing on its outer circumference. The drive wheel (52) configured as a toothed wheel engages in the toothing and is thus operatively connected to the axially rotatable sleeve (18).
As to claim 8, the axially rotatable sleeve (18) in the valve body is provided with seals (22,24) on its outer circumference. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable Hendrick (4901977) in view of Obrist et al (20170370492).
Regarding claim 6, Hendrick fails to disclose electric motor (inside 60) as a stepper motor.  Obrist, Fig 1, teaches a motor driven valve with a stepper motor (Para 75).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick with a stepper motor as taught by Obrist in order to enable incremental valve control.  
As to claim 7, Hendrick fails to disclose stator disc material.  Obrist, Para 61, teaches comparable valve with stator disk made of ceramic.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick with a stator disk made of ceramic as taught by Obrist in order to prevent rusting. 
As to claim 9, Hendrick fails to disclose inlet on the stator disc side.  Obrist, Fig 1, teaches comparable valve with stator disk 16 on inlet side. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick with inlet on the stator disc side as taught by Obrist as an art-recognized functionally equivalent substitute valve port arrangement yielding predictable results of adjustable area flow passage.
As to claims 10-12, Hendrick fails to disclose a flow sensor.  Obrist teaches comparable valve with flow sensor 42 (shown in Fig 1 as turbine flow meter) in valve body at the inlet.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick with a turbine flow meter in valve body at the inlet as taught by Obrist in order to enable flow monitoring. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Hendrick (4901977) in view of Obrist et al (20170370492) further in view of Picton (20110178644).
Hendrick as modified discloses a flow sensor at the inlet of valve body but fails to disclose a pressure sensor at valve body outlet. Picton, Fig 3 teaches a valve body with a pressure sensor 118 at valve body outlet.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick as modified with a pressure sensor 118 at valve body outlet as taught by Picton in order to enable pressure monitoring. 
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Hendrick (4901977) in view of Picton (20110178644) further in view of Chen (20190072200).
Hendrick fails to disclose monitoring and data evaluation unit connected to sensors in the valve. Picton, Fig 37 teaches valve provided with flow and pressure sensors and interfacing with monitoring and data evaluation unit (PLC/PC/touchscreen).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick as modified with valve provided with flow and pressure sensors and interfacing with a monitoring and data evaluation computer as taught by Picton in order to enable automatic valve control and fluid status indication. 
Hendrick as modified would have interface connections for power supply and sensor data but fails to disclose the electric power and data connection interfaces on the switch housing.  Chen, Fig 1,2,4, Para 35, teaches a valve with switch housing 20 having interface connections (connections to 7,8,9) for power supply and data on the switch housing extending out in a waterproof sleeve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick as modified with interface connections for power supply and data on the switch housing extending out in a waterproof sleeve as taught by Chen in order to provide insulated and protected wiring connections. 
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable Picton (20110178644) in view of Hendrick (4901977)
As to claim 16, in making and/or using the device of Picton, Fig 37, abstract, one would perform the steps of providing the motor-driven flow control valve in a context selected from the group consisting of a water supply wherein the motor-driven axial flow control valve is employed in a function of a safety (safety from leaky toilet cistern, Para 152) shut-off valve, wherein when the motor-driven employed on a house water connection with monitoring by a monitoring unit (PLC/PC/touchscreen) for incidents of possible leaks.
Picton fails to disclose the motor-driven axial flow control valve as axial passage stator/rotor discs type valve. Hendrick, Fig. 1-3, teaches a motor-driven axial flow control valve, comprising a valve body having an inlet (12) and an opposite outlet (14) and a passage located therebetween with a substantially axial orientation relative to the inlet (12) and to the outlet (14), and a flow control part (28,34) which is arranged in the passage and which is operatively connected to a motor drive (electric rotary shaft actuation mechanism in 60 and transmission in 58) in a switch housing (60,58) bearing against the valve body, characterized in that the flow control part (28,34) is formed by two radially arranged discs (28,34) which lie on one another and which each have at least one through-opening, of which one disc is a stator disc (34) fixedly arranged in the valve body and the other disc (28) lies on the stator disc (34) in an axially rotatable manner, and the rotatable disc (28) is in engagement with an axially rotatable sleeve (18) which is arranged axially in the passage and through which flow can pass in the cavity thereof, wherein said sleeve (18) is operatively connected at its outer circumference to the motor drive (by gear teeth 26). The motor drive (electric rotary shaft actuation mechanism in 60 and transmission in 58) comprises an electric motor (electric rotary shaft actuation mechanism in 60) with a transmission (44,46, outer portion of 48) and a drive shaft (inner portion of 48 and 50) leading out (extending leftward from interior of 48) of the transmission (44,46, outer portion of 48), and a drive wheel (52) is seated on a free end (left end) of the drive shaft, said drive wheel being operatively connected to the outer circumference of the axially rotatable sleeve (18) at teeth 26. The drive wheel (52) is configured as a toothed wheel, and the axially rotatable sleeve (18) has a toothing on its outer circumference. The drive wheel (52) configured as a toothed wheel engages in the toothing and is thus operatively connected to the axially rotatable sleeve (18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Picton with axial passage stator/rotor discs type valve controlled by motor/gear-transmission actuator as taught by Hendrick in order to enable precise flow control. 
As to claim 17, Picton discloses flow and pressure sensors (Fig 37) at valve outlet but fails to disclose flow sensor at valve inlet. However, it would have been an obvious matter of engineering choice to modify Picton, to have flow sensor at valve inlet, since applicant has not disclosed that having flow sensor at valve inlet solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality that flow sensor is at valve inlet, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
As to claim 18, Picton as modified (abstract) discloses when an incident occurs, a message is transmitted from the monitoring unit to a control center (controller and to plumber, Para 175), and in the event of a leak the water connection is shut off by automatic closure of the motor-driven axial flow control valve (abstract, Para 222).
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “Hendrick discloses a drive wheel (46) that does not engage the toothing (26) of the sleeve” are not persuasive since drive wheel 52 engages toothing of the sleeve.
Applicant’s arguments that “Shaft (51) of Hendrick which the Office identifies as the drive shaft” are not persuasive since the Examiner DID NOT identify 51 as drive shaft. In view of claim amendments, Examiner identifies “inner portion of 48 and 50” as drive shaft.
Applicant’s arguments that “Shaft (51) of Hendrick which the Office identifies as the drive shaft, is mounted to the drive housing (58) on both of its ends and is arranged completely in the drive housing, which the Office identifies as the transmission. The pinion (52) which the examiner identifies as the drive wheel, is arranged in the middle of shaft (51)” are not persuasive since Examiner identifies “inner portion of 48 and 50” as drive shaft which has drive wheel as its left end portion.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick with a stepper motor as taught by Obrist in order to enable incremental valve control and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick with a stator disk made of ceramic as taught by Obrist in order to prevent rusting and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick with inlet on the stator disc side as taught by Obrist as an art-recognized functionally equivalent substitute valve port arrangement yielding predictable results of adjustable area flow passage and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick with a turbine flow meter in valve body at the inlet as taught by Obrist in order to enable flow monitoring and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick as modified with a pressure sensor 118 at valve body outlet as taught by Picton in order to enable pressure monitoring and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick as modified with valve provided with flow and pressure sensors and interfacing with a monitoring and data evaluation computer as taught by Picton in order to enable automatic valve control and fluid status indication and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hendrick as modified with interface connections for power supply and data on the switch housing extending out in a waterproof sleeve as taught by Chen in order to provide insulated and protected wiring connections and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Picton with axial passage stator/rotor discs type valve as taught by Hendrick in order to enable precise flow control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753